In an action to recover damages for personal injuries, etc., the defendant Brooklyn Union Gas Co. appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated February 4, 2003, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the defendant Brooklyn Union Gas Co., and the action against the remaining defendants is severed.
Brooklyn Union Gas Co. (hereinafter Brooklyn Union) *369established its entitlement to judgment as a matter of law, thereby shifting the burden to the plaintiffs to submit admissible evidence establishing a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Savage v Shah, 297 AD2d 795 [2002]; Blum v City of New York, 267 AD2d 341 [1999]). In opposition to Brooklyn Union’s motion, the plaintiffs failed to come forward with evidence sufficient to raise a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., supra; cf. Radaelli v City of Troy, 229 AD2d 882 [1996]). Ritter, J.P., S. Miller, Adams and Cozier, JJ., concur.